In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated September 11, 2002, issued pursuant to General Business Law § 198-b, the petitioner appeals from an order of the Supreme Court, Nassau County (Martin, J), dated February 26, 2003, which denied the petition to vacate the award and granted the cross petition to confirm the award.
Ordered that the order is affirmed, with costs.
We agree with the petitioner that the Supreme Court should have applied the heightened standard of review applicable to compulsory arbitrations in deciding this proceeding (see General Business Law § 198-b [f]; Matter of Saturn Corp. v Hurlburt, 284 AD2d 399, 400 [2001]). However, upon conducting such a review, we find no basis for disturbing the arbitrator’s award. Contrary to the petitioner’s contention, there was sufficient evidence in the record to support the arbitrator’s finding that the petitioner failed to correct the subject defect after a reasonable period of time (see General Business Law § 198-b [b] [1]). Further, the award was rational and not arbitrary or capricious.
The petitioner’s remaining contentions are improperly raised for the first time on appeal (see Jean-Laurent v Nicholas, 182 AD2d 805 [1992]). Santucci, J.P., Luciano, Schmidt and Rivera, JJ., concur.